Citation Nr: 1045299	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  07-12 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
right tibia and fibula fractures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran first entered service in May 1947 and he had 
completed over 20 years of active service when he retired in 
August 1968.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  Subsequently, the Veteran's claim was transferred to 
the jurisdiction of the Los Angeles, California, RO.
 
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's residuals of a fracture of the right tibia and 
fibula do not cause more than slight impairment of function.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent 
for fracture of the right tibia and fibula have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a 
Diagnostic Code 5262 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

In this case the Veteran was provided VCAA notice regarding his 
claim by letter dated in June 2008.  Furthermore, this appeal 
arises from the Veteran's disagreement with the initial rating 
evaluation following the grant of service connection, the VCAA 
requires that the Secretary need only provide the Veteran with a 
generic notice after the initial claim for benefits has been 
filed and before the initial decision.  See Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required 
in the adjudication process because of the other forms of notice-
such as notice contained in the rating decision and statement of 
the case (SOC) have already provided the claimant with the notice 
of law applicable to the specific claim on appeal.  Wilson v. 
Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).

As to the duty to assist, the Board finds that all evidence 
necessary for equitable resolution of the issue on appeal has 
been obtained.  The Veteran has been provided VA medical 
examinations and his VA treatment records have been obtained.  
There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the Veteran.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the inability, 
due to damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss may 
be due to the absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures.  It may also be due 
to pain supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See 38 C.F.R. § 
4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  38 C.F.R. § 4.59.

By rating action in December 2006, the RO granted service 
connection and a noncompensable rating for right tibia and fibula 
fractures, effective in May 2006.  Later, in a July 2010 
decision, the RO increased the initial rating to 10 percent, also 
effective from May 2006.  The Veteran maintains that he is 
entitled to an initial rating in excess of 10 percent.  As 
explained below, the Board finds that a higher initial rating is 
not warranted.

On VA examination in October 2006 the Veteran walked with a mild 
limp favoring his right lower extremity.  He did not use a cane 
for mobility.  Examination revealed a minimal varus alignment of 
the right tibia.  Right ankle dorsiflexion was from 0 to 20 
degrees and plantar flexion was from 0 to 45 degrees.  There was 
no pain with range of motion and the Veteran had normal inversion 
and eversion of the right ankle.  The Veteran had no pain to 
palpation over the right tibia and he was able to fully bear his 
weight on his right lower extremity.  Range of motion was not 
limited by pain, weakness, fatigability, incoordination, or lack 
of endurance with repetitive motion or flares.

The Veteran was again afforded a VA examination in February 2010.  
The Veteran reported that he had right mid shaft pain from his 
right tibia radiating to his right ankle.  The Veteran did not 
use a cane and denied any incapacitating episodes.  He stated 
that he did not take any pain medications for his right lower 
extremity disability.  He noted pain when he was driving and 
hitting the brakes, as well as with impact activities.  
Examination revealed a mild antalgic gait favoring the right 
lower extremity.  There was tenderness to palpation over the mid 
shaft of the tibia over the fracture site.  The Veteran had full 
flexion and extension strength of his leg.  He had right ankle 
dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 
45 degrees, with pain throughout the arc of motion.  Range of 
motion was not limited by weakness, incoordination, fatigability, 
or lack of endurance on three repetitions of motion, or on 
flares.  

Diagnostic Code 5262 addresses disorders of the tibia and fibula 
and is therefore the most appropriate diagnostic code.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5262.  Under this provision, a 40 
percent evaluation is warranted where nonunion of the tibia and 
fibula is productive of loose motion requiring a brace.  With 
evidence of malunion of the tibia and fibula, a 30 percent 
evaluation is warranted with marked knee or ankle disability, a 
20 percent rating is warranted with moderate knee or ankle 
disability, and a 10 percent evaluation is warranted with slight 
knee or ankle disability.

The Veteran has been assigned a 10 percent rating based on slight 
disability.  In order for a higher rating to be assigned, the 
evidence must show moderate knee or ankle disability.  In this 
case no knee disability has been shown, consequently the Board 
will determine the Veteran's rating based on the severity of 
ankle disability shown.

In order to evaluate if the ankle has moderate disability, 
consideration should be given to normal and abnormal function 
under the rating schedule.  Certain diagnostic codes are relevant 
as to that matter.

Diagnostic Code 5271 evaluates the ankle disability based on 
limitation of motion.  Moderate limitation of motion of the ankle 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires marked limitation of motion.  38 C.F.R. Part 4, Code 
5271.  Normal range of motion in an ankle is considered to be 20 
degrees of dorsiflexion and 45 degrees of plantar flexion.  38 
C.F.R. § 4.71, Plate II.

During the appeal period, moderate disability was not 
demonstrated.  The October 2006 and February 2010 VA examination 
revealed that the Veteran's right ankle range of motion was not 
limited to even a compensable degree under the pertinent 
diagnostic codes.  Both examinations showed the Veteran to have 
full range of motion of the right ankle.  Even considering pain 
and other DeLuca factors, range of motion was not limited to a 
moderate degree of the right ankle.  Likewise, although there was 
there were complaints of pain on movement, the functional 
impairment was not restricted to a moderate degree. 

The Veteran's disability has not met the criteria for a rating in 
excess of 10 percent at any time, consequently a staged rating in 
excess of 10 percent is not warranted.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  In the case at hand, it is clear that, 
over the course of the Veteran's appeal, symptomatology 
attributable to his service-connected right tibia and fibula 
fractures has been appropriately rated.  Moreover, based on a 
review of the entire evidence of record, the Board is of the 
opinion that the disability picture presented by the Veteran's 
service-connected disability is appropriately contemplated by the 
Rating Schedule.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  See Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  


ORDER

An initial rating in excess of 10 percent for right tibia and 
fibula fractures is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


